Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 01/14/2021 is acknowledged. Claims 1-3 and 5-15 have been amended. Thus, claims 1-15 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/14/2021 and 05/05/2021are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 1, 3, 7-9, 11, 13, and 15 are objected to because of the following informalities:  
In claims 1, 3, 7-9, 11, 13, and 15, it is suggested that the phrase recites “a module” and “the module” should be changed to --a wireless communication module-- and --the wireless communication module-- to make it clearer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the limitation recites “a lighting device comprising a light source, a housing and a module for enabling wireless connectivity" is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that which element is for enabling wireless connectivity? And how does it enable wireless connectivity? Maybe a wireless communication module equipped with a lighting device for enabling wireless connectivity.
Regarding claim 2, the limitation recites “wherein the visual indicator further indicates the antenna is facing the first main wall" is unclear. It is unclear whether said indication that the antenna is facing the first main wall further limits the indication that the antenna is adjacent to the first main wall as set out in claim 1. More particularly, it is
unclear whether the feature refers to the relative location of the antenna, to the orientation of the antenna, or to another antenna characteristic.

Claims 2-12 and 14-15 are depending on claims 1 and 13, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below. 35 U.S.C. 112 (pre-AlA), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Regarding claims 1 and 13, Ozaki discloses a lighting device and a method of equipping a lighting device for wireless connectivity comprising a light source (21), a housing (31) and a module (40) for enabling wireless connectivity of the lighting device (10), wherein the module (40) and the method comprises: 
an enclosure having a first main wall (41) opposite to a second main wall (42), (see fig. 2-3, paragraph [0037]); 

a controller (via a wireless communication module 40 and a light driver 50) in connection with said antenna (46) for enabling the wireless connectivity of the lighting device (which is light driver 50 includes grid power connector 52, circuit components 54 (AC-to-DC converter 54a, DC-to-DC converter 54b, control circuit 54c), and light connector 53; and a control circuit 54c controls DC-to-DC converter 54b in accordance with an indication transmitted from wireless communication module 40, and controls the magnitude of current (dimming) which DC-to-DC converter 54b supplies to light source 21, for example. Light connector 53 is a connector for connecting a cable for supplying current to light source 21 of light 20, see fig. 3-4, paragraph [0030], [0037], and [0040]-[0041]).
Ozaki does not explicitly disclose a mounting means arranged for mounting the module to the housing in at least one of a first position, wherein the first main wall abuts the housing, and in a second position, wherein the second main wall abuts the housing; 
However, Ozaki further discloses wireless communication module 40 is housed in housing 31, and includes an antenna for wireless communication with control apparatus 4. Wireless communication module 40 includes upper cover 41, lower cover 42, and circuit board 43 as illustrated in FIG. 3. Upper cover 41 and lower cover 42 engage with each other to form an insulating housing for housing circuit board 43, and is a resin cover, for example. Circuit board 43 is disposed parallel to bottom face 31b of housing 31, and includes substrate 44, circuit component 45 mounted on substrate 44, 
Liszt, on the other hand, discloses an LED lighting device includes a housing and a communications module for wireless communication to and from the LED lighting device. The communications module may be retained in the housing; the antenna may be a cavity-backed antenna; and the housing may be separately mounted to the lighting device (see paragraph [0006]). In other embodiments, a second end cap similar to end cap 111 may be used and the circuit box or electronics housing that retains the LED driver module and communications module may be mounted to, or be formed as part of, the light fixture as a separate component. Electrical conductors, such as wiring, 131 extend from a power source to the LED electronics in the electronics housing 110. The light fixture shown in FIGS. 1 and 2 is made by way of example only and the system of the invention may be used in light fixtures having a wide variety of configurations (see paragraph [0047]). Liszt, as shown, for example in FIGS. 5 and 6, discloses the electronics housing 126 may be mounted on the support structure of the lighting fixture to house some or all of the electronics used to power and control the LEDs. The electronics housing may advantageously be mounted on the top of the lighting device where it is hidden from view during normal use of the lighting device; however, it may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the wireless communication module in the lighting device as taught by Ozaki with the wireless communication in the lighting device as taught by Liszt having mounting features and arranged for mounting the module to the housing in at least one of a first position, wherein the first main wall abuts the housing, and in a second position, wherein the second main wall abuts the housing, such the electronics housing may advantageously be mounted on the top of the lighting device where it is hidden from view during normal use of the lighting device; however, it may be mounted at any suitable position on the lighting device. The electronics are electrically coupled to the LED array through appropriate conductors (see paragraph [0059] by Liszt), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Ozaki does not explicitly disclose wherein the first main wall of the enclosure comprises a visual indicator for indicating the antenna being adjacent to the first main wall.
Liszt further discloses a communications module 132 may include a status indicator such as LED 178 to indicate the operating status of the communications module (see paragraph [0063] by Liszt).

Regarding claim 2, Ozaki in view of Liszt discloses the lighting device according to claim 1, except for specifying that wherein the visual indicator is further arranged for indicating the antenna is facing the first main wall.
Liszt further discloses a communications module 132 may include a status indicator such as LED 178 to indicate the operating status of the communications module (see paragraph [0063] by Liszt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the housing as taught by Ozaki with the housing as taught by Liszt having a communications module may include a status indicator such as LED to indicate the operating status of the communications module (see paragraph [0063] by Liszt), and arranged for indicating the antenna is facing the first main wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 5, Ozaki in view of Liszt discloses the lighting device according to claim 1, wherein the first main wall and the second main wall are flat (see fig. 3 by Ozaki).
Regarding claim 6, Ozaki in view of Liszt discloses the lighting device according to claim 1, wherein the housing comprises an aperture in an interface area where the first main wall abuts the housing (see fig. 3 by Ozaki).
Regarding claim 7, Ozaki in view of Liszt discloses the lighting device according to claim 1, wherein the mounting means are configured to detachably mount the module to the housing in at least one of said first position said second position (see paragraph [0048], [0050], and [0071] by Liszt).
Regarding claim 9, Ozaki in view of Liszt discloses the lighting device according to claim 1, wherein the module comprises a module material, the module material being a polymer (see paragraph [0048] by Liszt).
Regarding claim 10, Ozaki in view of Liszt discloses the lighting device according to claim 1, wherein the housing comprises a housing material, the housing material being one of: a polymer, a metal, a ceramic, or a glass (see paragraph [0048], [0050], and [0075] by Liszt).
Regarding claim 11, Ozaki in view of Liszt discloses the lighting device according to claim 1, wherein the module is mounted to the housing in the first position when the housing material is a metal, or wherein the module is mounted to the housing in the second position when the housing material is a polymer (see paragraph [0048], and [0050] by Liszt).
Regarding claims 12 and 14, Ozaki in view of Liszt discloses the lighting device according to claim 1 and the method according to claim 13, wherein the lighting device further comprises a driver (50) for powering the light source (21); and wherein the controller (54c) is further arranged to receive power, to determine a dimming level, and 
Regarding claim 15, Ozaki in view of Liszt discloses the method according to claim 14, wherein the method further comprises: receiving, by the antenna of the module, a wireless dimming command comprising the dimming level; and communicating said dimming level to said controller (see paragraph [0002], [0041] and [0091] by Ozaki).
Allowable Subject Matter
Claims 3-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/22/2022